FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October, 2011 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement on power generation increase of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on October 14, 2011. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION WITHIN CHINA INCREASES 23.85% IN THE FIRST THREE QUARTERS OF 2011 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the "Company") announces its power generation in the first three quarters of 2011. According to the Company’s preliminary statistics, as of 30 September 2011, the Company’s total power generation within China on consolidated basis amounted to 236.428 billion kWh, representing an increase of 23.85% over the same period last year. Total electricity sold amounted to 222.780 billion kWh, representing an increase of 24.02% over the same period last year. The increase in power generation of the Company was mainly attributable to the following reasons: 1. the Company seized the favourable opportunity of the good economic trend and greater national power demand in the PRC during the period of January to July in 2011 and expanded the market by various channels and increased power generation with marginal contribution; and 2. various new generating units of the Company had commenced operation since the second half year of 2010 and the Company also completed the acquisition of Diandong Energy Company and Zhanhua Co-generation, thereby increasing the Company’s market share. The power generation and electricity sold by each of the Company’s domestic power plants in the first three quarters of 2011 are listed below (in billion kWh): Domestic Power Plant Power generation for the first three quarters of 2011 Power generation for the first three quarters of 2010 Change Electricity sold for the first three quarters of 2011 Electricity sold for the first three quarters of 2010 Change Liaoning Province  Dalian -17.42% -17.68%  Dandong -16.35% -16.34%  Yingkou -11.69% -11.85%  Yingkou Co-generation -18.21% -17.96%  Wafangdian Wind Power — Inner Mongolia  Huade Wind Power -2.11% -1.08% Hebei Province  Shang’an 6.34% 6.49%  Kangbao Wind Power — Gansu Province  Pingliang 52.63% 52.92% Beijing  Beijing Co-generation 5.73% 5.77% Tianjin  Yangliuqing Co-generation 5.64% 6.12% Shanxi Province  Yushe -17.08% -16.98% Shandong Province  Dezhou -6.58% -6.86%  Jining -3.88% -3.53% Domestic Power Plant Power generation for the first three quarters of 2011 Power generation for the first three quarters of 2010 Change Electricity sold for the first three quarters of 2011 Electricity sold for the first three quarters of 2010 Change  Xindian -7.77% -8.11%  Weihai 174.75% 177.51%  Rizhao Phase II 1.68% 1.24%  Zhanhua Co-generation -6.83% — — Henan Province  Qinbei 11.84% 11.88% Jiangsu Province  Nantong 9.46% 9.31%  Nanjing 4.71% 4.73%  Taicang -3.47% -0.46%  Huaiyin -3.39% -3.46%  Jinling (Combined-cycle) 70.23% 70.30%  Jinling (Coal-fired) 67.27% 66.20%  Qidong Wind Power 36.31% 35.71% Shanghai  Shidongkou First -1.23% -1.11%  Shidongkou Second 15.20% 15.34%  Shanghai   Combined-cycle -36.90% -36.95%  Shidongkou Power 38.24% 38.44% Chongqing  Luohuang 35.02% 36.11% Zhejiang Province  Changxing2 —  Yuhuan 21.10% 21.05% Hunan province  Yueyang 96.67% 98.80% Domestic Power Plant Power generation for the first three quarters of 2011 Power generation for the first three quarters of 2010 Change Electricity sold for the first three quarters of 2011 Electricity sold for the first three quarters of 2010 Change Jiangxi Province  Jinggangshan 19.36% 19.24% Fujian Province  Fuzhou 119.30% 118.95% Guangdong Province  Shantou Coal-fired -0.32% 0.02%  Haimen 15.13% 15.69% Yunnan Province  Diandong Energy1 -3.17% — —  Yuwang Energy1 -5.84% — — Total 23.85% 24.02% 1. The figures representing the power generation of Shandong Zhanhua Co-generation, Yunnan Diandong Energy and Yuwang Energy in the first three quarters of 2010 were for information only. These figures had not been included in the calculation of the total figures for the Company’s power generation in the first three quarters of 2010. 2. Changxing Power Plant in Zhejiang Province had ceased operation. The accumulated power generation of Tuas Power Limited in Singapore in the first three quarters of 2011 accounted for a market share of 27.1% in Singapore, representing an increase of 2.5 percentage points as compared to 24.6% of the same period last year. Moreover, a number of generating units of the Company commenced commercial operation recently. The Company’s controlled power generation installed capacity increased by 1,920 MW in total and the equity-based power generation installed capacity increased by 1,260 MW. Up to date, the aggregate controlled power generation installed capacity of the Company is 56,419 MW and the equity-based power generation installed capacity is 52,292.5 MW. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Liu Shuyuan (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 14 October 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:October 14, 2011
